F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                 UNITED STATES COURT OF APPEALS                            OCT 13 1999

                                 TENTH CIRCUIT                         PATRICK FISHER
                                                                                Clerk


 ROBERT LESLIE RICE,

          Plaintiff-Appellant,

 v.

 WILEY CHRISTOPHER, Deputy District                        No. 98-1427
 Attorney, Mesa County; ERIN TOBIN,                    (D.C. No. 97-Z-1801)
 Paralegal Extradition Specialist, District                  (D. Colo.)
 Attorney’s Office; FRANK J. DANIELS,
 District Attorney, Grand Junction; RIECKE
 CLAUSEN, Sheriff, Mesa County, Grand
 Junction, Colorado,

          Defendants-Appellees.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BALDOCK and HENRY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See F ED . R. A PP . P. 34(f); 10th Cir. R. 34.1(A)(2). The case is

      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
therefore ordered submitted without oral argument.

      Robert Leslie Rice filed this civil rights complaint under 42 U.S.C. §1983

alleging that defendants were liable for unlawfully detaining him when he should

have been permitted to obtain his release by posting a bond. Based on the

recommendation of the magistrate judge, the district court granted summary

judgment for defendants. Mr. Rice appeals.

      The recommendation of the magistrate judge details chronologically the

events whereby California initially filed a parole violator warrant against Mr.

Rice as a fugitive on November 30, 1994. This matter was ultimately dismissed

and seems to be the basis for Mr. Rice’s confusion. Subsequently the Governor

of California filed a new warrant on March 21, 1996, requesting the extradition of

Mr. Rice. The Colorado Governor issued an Extradition Warrant on May 13,

1996. It is this latter warrant that precluded defendants from releasing Mr. Rice.

      For the reasons set out in the magistrate judge’s recommendation, we are

persuaded that the district court properly granted summary judgment for

defendants. Accordingly, the judgment of the district court is AFFIRMED. The

mandate shall issue forthwith.

                                               ENTERED FOR THE COURT

                                               Stephanie K. Seymour
                                               Chief Judge



                                         -2-